Citation Nr: 0125785	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1958 to June 1961, 
and a reported period of prior active service from April 1955 
to August 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Nashville, Tennessee,  Department of Veterans Affairs (VA) 
Regional Office (the RO). 

In August 2001, the appellant testified at a personal hearing 
chaired by the undersigned Board Member at the RO. 


FINDINGS OF FACT

1.  The appellant was treated in September and October 1959, 
during active naval service, for back pain.

2.  Upon separation from active naval service and for many 
years thereafter, there is no competent medical evidence of a 
continuing back disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a 
back disability.  He contends, in essence, that he incurred a 
back disability during active naval service and that he 
currently residuals therefrom.  He therefore concludes that 
service connection should be granted.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements, the Board will first review the 
generally applicable law, and than provide a brief synopsis 
of the pertinent evidence of record.  The Board will then 
proceed to its analysis within the context of the applicable 
law.    

Relevant Statutory and Regulatory Law

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2001).  

Notwithstanding the lack of a diagnosis of a disability 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001). In order to 
show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b). When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support a claim. 38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal. 
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."]

Factual Background

The appellant's service medical records reveal that in 
September 1959, he complained of low back pain and reported 
that he hit his back on a "metal disk."
It was noted that the appellant seemed to be having muscular 
difficulty.  Heat was prescribed.  In October 1959, the 
appellant again complained of back pain in the left lower 
quadrant.  He was again prescribed heat applications.  There 
are no further entries pertaining to back problems.     

The appellant's June 1961 report of medical examination 
reflects that his spine was normal upon clinical examination.

There are no pertinent medical records for several decades 
after the appellant left naval service.  The appellant's 
claim arose by application received in February 1997.  


In March 1997, medical records were received from J.M. 
Hospital.  In substance, 
they reflect that the appellant was treated in August 1996 
for an episode of back pain.  It was noted that the appellant 
reported his back problem dated back to 1981, when he had a 
work-related accident.  Other records from J.M. Hospital 
reflect that the appellant was treated for low back pain 
following another accident in January 1997, in which he fell 
down stairs.  He was diagnosed to have a lumbar strain and a 
contusion.  A radiographic examination detected extensive 
degenerative changes at L2, L3, L4, and L5.  These records do 
not contain any reference to the appellant's military 
service.    

Records authored by L.F.S., M.D. were also received in March 
1997.  It was noted that the appellant reported he hurt his 
back in 1981 when he was working, and that he had been having 
back pain since that time.  Also included was a December 1995 
medical record generated by a private hospital reflecting the 
appellant had degenerative disc disease, as noted above.  
Both Dr. L.F.S.' records, as well as those of the hospital, 
are devoid of any mention of the appellant's military 
service.     

In February 1999, the appellant proffered statements from 
three friends in support of his claim.  Each reported that 
they had known the appellant since his release from active 
naval duty, and that the appellant had had back problems 
during their acquaintance.

In August 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In substance, he 
related that his back disability had its onset when he fell 
on active naval duty, and that his 1981 accident was in fact 
a reinjury of his back.  He stated that subsequent to his 
military service, he worked as a truck driver and had 
employment involving light duty until 1995.  He stated that 
he had continuous back symptoms since his discharge from 
active service.  

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue which is 
being decided herein.  

The Board observes that the appellant was informed in the 
November 1999 Statement of the Case and in Supplemental 
Statements of the Case dated in April 2000 and July 2001of 
the relevant law and regulations and the type of evidence 
that could be submitted by him in support of his claim.  The 
July 2001 Supplemental Statement of the Case specifically and 
in detail apprised the appellant of the provisions of the 
VCAA which are applicable to his claim.  Accordingly, the 
Board believes that the appellant has been accorded ample 
notice under the VCAA.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

With respect to the issue here on appeal, the Board concludes 
that under the circumstances here presented there is 
sufficient evidence of record with which the Board may make 
an informed decision.  As described in the factual background 
section above, these is no evidence of a disability upon the 
appellant's separation from service or for decades 
thereafter.  Further, there is evidence of intercurrent 
injury.  Any further medical opinion would necessarily 
involve evaluation by the examiner of the appellant's 
statements concerning his reported in-service injury and 
alleged residuals therefrom.  Such evaluation, however, is 
within the province of the Board.  See the Board's discussion 
of Madden, supra.  It is unreasonable to require a claimant 
to report for a VA examination or to ask a medical expert to 
review the record when the evidence that would result (the 
examination report or medical opinion) would itself not be 
competent evidence of the incurrence of an injury in service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant]; see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  In such cases, there is 
no reasonable possibility that the examination would aid in 
substantiating the claim because it cannot provide the 
missing evidence.  The evidence as to the issue under 
consideration by the Board is independent of the VA 
examination or medical opinion.  

The appellant has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder as to this issue.  Through a June 2001 letter from the 
RO, and the July 2001 Supplemental Statement of the Case, the 
appellant was advised of the VCAA.  In the latter document, 
he was apprised of the state of the evidence of his claim.  
No specific responses were forthcoming from the appellant as 
to additional evidence which exists and which has not been 
obtained.  Indeed, the appellant has acknowledged in this 
regard that no further medical records are existing, and he 
has reported no further sources of evidence.  See the August 
2001 hearing transcript, page 6.  

The appellant has been accorded ample opportunity to present 
argument in support of his claim, including presenting his 
own testimony at personal hearings in March and August 2001. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The appellant's essential argument is that during his active 
naval service in September 1959, he struck his back, was 
treated for a muscular injury, and that he has had a 
continuous back disability since that time.  Part and parcel 
of the appellant's presentation is that any subsequent 
injuries merely constituted exacerbations of an ongoing 
disease process which began during service.  

There is no question that the appellant complained of low 
back pain in September and October 1959.  However, the record 
further indicates that the appellant was discharged from 
active naval service in June 1961 without evidence of a back 
disability, and without mention of any continuing back 
symptoms, complaints, or diagnoses subsequent to the 
treatment he was afforded in October 1959.  In other words, 
the clinical evidence of record at the time most 
contemporaneous with the appellant's military service 
indicates that for at least two years following the 
documented in-service incident, he had no back symptoms.  
Indeed, that the appellant was found upon his separation to 
be qualified for active duty at sea and/or foreign shore and 
for discharge is medical documentation strongly suggestive 
that he was having no back symptoms.  The Board notes that 
the report of separation is signed by both the appellant and 
by two service medical officers.
  
It appears that the appellant is currently contending that he 
experienced back problems continually after  September 1959.  
The Board, however, finds that the appellant's service 
medical records are most probative in this regard.  It is 
generally well-recognized in the law that medical reports 
made during the course of inquiry to determine physical and 
mental fitness, including for the purposes of diagnosis and 
treatment, are far more probative than factually unsupported 
recollections made during the course of an attempt to gain 
compensation.  See Flynn v. Brown, 6 Vet. App. 500, 503 
(1994).
 
The appellant further contends, in substance, that he has 
experienced back problems continually after service.  He has 
submitted statements from acquaintances to that effect.  
However, these statements are far outweighed by the medical 
evidence of record.  That evidence, first, is silent as to 
any complaints of, or treatment for a back disability until 
many years after service.  Second, and even more significant, 
when the appellant finally was treated for back problems, he 
did not mention his naval service at all.  Rather, the 
medical evidence points to a 1981 incident at work involving 
concrete.  The Board places greater weight of probative value 
on these medical treatment records that it does on statement 
submitted by or on behalf of the appellant in connection with 
his claim for monetary benefits from the government.  See 
Cartright, supra.  The Board concludes, based on the entire 
evidence of record, that the appellant's report and the 
reports of his friends of continuous back symptoms since his 
discharge is not credible.  

The appellant in essence has provided his own opinion to the 
effect that his current back disability is to his naval 
service.  However, it is now well-established law that 
medical opinions by laypersons (i.e., those medically 
untrained) are not competent for to provide opinions as to 
medical matters such as diagnosis or etiology.  See, e.g., 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, the evidence in favor of this claim, the statements 
of the appellant and others, is outweighed by the other 
evidence of record, consisting of service and post-service 
medical records.  The medical records, taken together, 
describe a brief and transient period of minor back pain in 
1959 which evidently quickly resolved.  The appellant's 
current back disability, according to the medical evidence of 
record, began, at the earliest, with an on-the-job injury in 
1981.  Since the evidence against the appellant's claim 
preponderates, the claim of entitlement to service connection 
for a low back disability is denied.  


ORDER

Service connection for a back disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

